Citation Nr: 1331958	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include as secondary to service-connected bronchitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1985 to March 1988 and additional Army National Guard service, to include active duty for training (ACDUTRA) from July 9, 1988 to July 23, 1988; from August 12, 1989 to August 26, 1989; from May 19, 1990 to June 2, 1990; and from June 15, 1991 to June 29, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that, in relevant part, denied the Veteran's claim. 

A videoconference Board hearing was held at the RO in June 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2010, the Veteran revoked his former power of attorney and currently is not represented.

In July 2010 and March 2012, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The March 2012 Board remand also included the issues of entitlement to service connection for right shoulder and right knee disabilities.  In a November 2012 rating decision, the RO granted service connection for degenerative changes of the right knee and impingement syndrome of the right shoulder.  This decision was a complete grant of benefits and those service connection issues are thus no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran filed additional claims in June 2013 and September 2013, which included claims for service connection for serum cholesterol, bilateral ingrown toenails, asbestos-related lung disease and residuals of frostbite.  As these matters have not yet been adjudicated they are referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In February 2013, the Board requested the opinion of an ophthalmologist from the Veterans Health Administration (VHA).  An opinion was received in April 2013.  After clarifying addenda were received in July 2013 and August 2013, the Board, in September 2013, provided the Veteran with a copy of the opinion and addenda, and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.

In response, in September 2013, the Veteran acknowledged the specialist's opinions, but asserted that the Board did not have the authority to obtain a medical expert opinion from a VA employee under 38 C.F.R. § 3.328 (2013).  In that regard and as noted in the original February 2013 VHA medical opinion request, 38 C.F.R. § 20.901 (2013) specifically authorizes the Board to obtain medical opinions from the VHA when such medical expertise is needed for equitable disposition of the appeal.  By contrast, 38 C.F.R. § 3.328 discusses medical advisory opinions obtained by the RO from non-VA employees.  This regulation is not applicable to the VHA medical opinion requests made by the Board in this case.  As such, the Veteran's assertions that the Board's VHA medical opinion request and subsequent addenda requests constituted clear and unmistakable error (CUE) are without merit.  

Moreover, to the extent that the Veteran is attempting to raise a motion for CUE in the Board's decision to request a VHA medical opinion, as the Veteran's claim is ongoing and there is not a final determination by the Board there is no current basis to file a motion based on CUE.  See 38 C.F.R. § 3.105(a) (2013); see also Link v. West, 12 Vet. App. 39, 45 (1998).

In addition, in September 2013, the Veteran also submitted additional argument and evidence, including treatise evidence regarding cataracts.  This evidence was received after certification of the appeal and without a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran specifically requested that his claim be remanded to the AOJ for initial consideration of the new evidence of record.

As the Veteran has expressly indicated that he did not wish to waive AOJ consideration of the new evidence, the Board cannot consider the additional evidence without first remanding the case to the AOJ for initial review.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim on appeal in light of all pertinent evidence (to include that submitted directly to the Board) and all pertinent legal authority then in effect. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


